Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 30, 2021

                                       No. 04-20-00611-CV

                                        Justin W. LITTLE,
                                             Appellant

                                                 v.

                                       Christy B. LITTLE,
                                             Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-08129
                         Honorable Angelica Jimenez, Judge Presiding


                                          ORDER

        The trial court’s judgment was signed on November 20, 2020. Appellant filed his notice
of appeal on December 21, 2020. Because appellant filed a motion for new trial, the clerk’s
record and reporter’s record were due on March 22, 2021. TEX. R. APP. P. 35.1(a). On March
24, 2021, the trial court clerk responsible for preparing the clerk’s record in this appeal filed a
notification of late record, stating that appellant has failed (1) to request in writing that she
prepare the clerk’s record and (2) to pay or make arrangements to pay the fee for preparing the
clerk’s record. See TEX. R. APP. P. 35.3(a)(2).

        We therefore ORDER appellant to file written proof in this court no later than ten (10)
days after the date of this order showing that: (1) he has requested that the trial court clerk
prepare the clerk’s record and that the official court reporter prepare the reporter’s record in
compliance with Texas Rules of Appellate Procedure 34.5 and 34.6, respectively; and that either
(2) the clerk’s and court reporter’s fees for preparation of the clerk’s record and reporter’s record
have been paid or payment arrangements have been made, or appellant is entitled to appeal
without paying the fees. See TEX. R. APP. P. 34.5, 34.6; 20.1(a); Tex. R. Civ. P. 145.

       If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court